KELLEY, Judge,
dissenting.
I respectfully dissent. I believe that Jackson’s due process rights were violated by the Judicial Board’s reliance on evidence that was inherently unreliable. The board’s regulations governing student disciplinary due process requirements specifically provide that, although the university is not bound by the formal rules of evidence, the evidence shall be inherently reliable. 22 Pa.Code § 505.6.1
At the hearing held before the Judicial Board on February 21, 1996, witnesses appeared and testified regarding the February 4, 1996 incident. These witnesses were not sworn before rendering their testimony. Accordingly, the testimony presented at the hearing was inherently unreliable.
This court has previously commented on the apparent failure by a tribunal to require, or the parties to suggest, that the witnesses’ testimony should be given under oath. In Somerton Civic Association v. Zoning Board of Adjustment, 94 Pa.Cmwlth. 271, 503 A.2d 500, 503 (1986),2 this court pointed out that:
For 267 years a Pennsylvania statute has required that causes shall be enquired of by witnesses by taking a corporal oath or solemn affirmation. 1 Smith’s Laws 111 (1718). The current version is at 42 Pa. C.S. § 5901. It applies in judicial proceedings in any tribunal within the Commonwealth. 42 Pa.C.S. § 5902. A tribunal includes a government unit when performing quasi-judicial functions. 42 Pa.C.S. § 102.
Accordingly, the unsworn testimony relied upon by the Judicial Board, and the Director of Housing and Residence Life in upholding the Judicial Board’s decision, was inherently unreliable resulting in a violation of the due process guarantees mandated by the board’s regulations. Therefore, I would vacate the February 29, 1996 determination by IUP’s Director of Housing and Residence Life and remand this matter for another hearing wherein Jackson is afforded the due process requirements mandated by the applicable laws of this Commonwealth.

. The majority concludes that Jackson has waived this issue. While acknowledging that Jackson preserved this issue in her amended petition for review, the majority declines to address it because Jackson did not specifically address 22 Pa.Code § 505.6 in her brief. I believe, however, that Jackson’s arguments presented to this court with respect to the specific evidence relied upon and the violation of her due process rights sufficiently encompasses this issue.


. This court later clarified its decision in Somer-ton by ordering that our dictum to the effect that it is improper for the Zoning Board of Adjustment of the City of Philadelphia not to require an oath of witnesses at its evidentiary hearings, shall have only prospective effect with respect to matters presently pending before the board. See Somerton Civic Association v. Zoning Board of Adjustment, 94 Pa.Cmwlth. 271, 507 A.2d 1301, 1302 (1986).